[hireletterlogo.jpg]
 
Corporate Center
800-E Beaty Street
P.O. Box 940
Davidson, NC 28036
Tel: 704-655-5820
Fax: 704-655-5815


Michael W. Lamach
Chairman, President and Chief Executive Officer


 
 






June 21, 2011
    
Mr. Paul Camuti
413 Hillandale Dr
Raleigh, NC  27609




Dear Paul:


I am pleased to present you with an offer of employment to join Ingersoll Rand
as Senior Vice President, Innovation and Chief Technology Officer reporting to
me. This position will be located in Davidson, North Carolina. I look forward to
your acceptance of this offer and becoming a part of our Executive Leadership
Team.


1.
Your base salary will be set at an annual rate of $425,000 (Four Hundred and
Twenty-Five Thousand U.S. dollars) paid monthly.



2.
This position is “incentive eligible,” which means you will participate in the
Annual Incentive Matrix (“AIM”) Program. Your annual opportunity is targeted at
75% of your base salary or $318,750. The actual award that you may receive can
range from 0% to 200% of the targeted amount depending upon your performance and
the performance of Ingersoll-Rand plc (the “Company”). Please refer to the
enclosed AIM brochure for further details about this program. You will become a
participant in the 2011 AIM Program on your date of hire. Therefore, any
incentive earned from the 2011 AIM Program will be prorated based on the actual
number of days you are employed in fiscal year 2011.



3.
You will be eligible to receive equity awards under the 2007 Incentive Stock
Plan (“ISP”) as administered by the Compensation Committee (“Committee”) of the
Company’s Board of Directors. Your annual opportunity is targeted at a value
equal to $200,000 based on the Fair Market Value (“FMV”) of the Company’s
ordinary shares on the date the Committee approves the award. At this time, the
awards are divided equally, with half of the value or $100,000 awarded in stock
options and the other half of the value or $100,000 in Restricted Stock Units
(“RSUs”). Your first grant will be awarded in February 2012. Stock option and
RSU awards generally vest ratably, one third each year, over 3 years from the
date of grant. Annual equity grants are contingent on and variable with your
sustained performance and demonstrated leadership potential.









--------------------------------------------------------------------------------

Mr. Paul Camuti
 
June 21, 2011


4.
Starting with performance year 2012, you will become a full-term participant in
the Company’s Performance Share Program (“PSP”). The PSP is a three-year
program, with your first award distribution scheduled for April 2015 (based on
performance during the 2012 to 2014 measurement period). Awards are settled in
ordinary shares of the Company. Your target number of units under the PSP will
be set at a value equal to $200,000 based on the FMV of the Company’s ordinary
shares on the date the Committee grants the award. At this time, the actual
number of units earned is based on Ingersoll Rand's Earnings Per Share (“EPS”)
growth relative to the S&P 500 Industrial peer companies over the three-year
performance period, and can range from 0% to 200% of target. PSP performance
goals are subject to change for future performance periods at the discretion of
the Committee. Please refer to the enclosed Long-term Incentive (“LTI”) brochure
for further details on this program as well as for information on stock options
and RSUs.



To offset the loss in value related to your special long-term incentive plan
from your current employer, you will be awarded a prorated PSP grant with a
target value of $33,300 for the 2009 – 2011 performance cycle (payable in April
2012), a prorated PSP grant with a target value of $100,000 for the 2010 – 2012
performance cycle (payable in April 2013), and a prorated PSP grant with a
target value of $166,700 for the 2011 – 2013 performance cycle (payable in April
2014). The target number of units for each of these prorated grants will be
determined using the FMV of the Company’s ordinary shares on the date the
Committee grants the award (which will be their next meeting following your date
of hire). The actual number of units earned from these prorated grants will be
determined based on our EPS growth relative to the S&P 500 Industrial peer
companies over the full three-year performance period, and can range from 0% to
200% of target.


Participation in the PSP includes stock ownership requirements. You will be
required to achieve a minimum level of 40,000 ordinary shares of the Company
within a five-year period from the time of your first PSP grant. Detailed
information regarding stock ownership requirements is included in the enclosed
LTI brochure.


5.
You will be awarded 6,000 RSUs which will replace the estimated current value of
the unvested RSU awards granted to you by your current employer. These awards
will be granted at the next meeting of the Committee following your date of hire
and will vest ratably, one third each year, over 3 years from the date of grant.
You have the opportunity to choose to defer these RSUs into the Company’s
Executive Deferred Compensation Plan. This choice to defer must be made by
completing and submitting the attached IR Executive Deferred Compensation Plan
Deferral and Distribution forms prior to your first date of employment.



6.
To offset the potential loss in cash compensation from the 2011 annual incentive
plan with your current employer, a cash award in the amount of $400,000 will be
made to you. You will receive a $200,000 cash payment within 30 days of your
date of hire and an additional $200,000 cash payment in February 2012. Please
note, if you voluntarily leave the Company or are terminated for cause within
two years of your date of hire, any amount paid (up to $400,000) must be repaid
to the Company.

--------------------------------------------------------------------------------

Mr. Paul Camuti
 
June 21, 2011




7.
Depending on your performance and your projected long-term contributions to the
Company, you may be considered for Key Management Plan (“KMP”) participation.
The KMP is a defined benefit pension plan that substantially augments the
Company’s qualified pension plan and, as its name denotes, is reserved for a
select group of key managers. Participation is subject to a recommendation being
made by me to, and approval by, the Committee. To be eligible for recommendation
for KMP participation, the “rule of 50” must be achieved (age plus years of
service with the Company must meet or exceed 50).



8.
You will be eligible to participate in the Ingersoll Rand Executive Deferred
Compensation Plan (“EDCP”). The EDCP gives you the opportunity to defer up to
50% of your base salary, up to 100% of your AIM award, and up to 100% of your
PSP awards on a pretax basis (except for FICA taxes payable at the time of
deferral). Information regarding the EDCP will be emailed to you directly by the
plan administrator, Mullin TBG.



9.
You will be provided a company automobile in accordance with our Company car
policy, which in your case provides an executive automobile with a purchase
value of up to $60,000. A portion of the benefit will be imputed to your
statement of gross income for tax purposes. A brief summary is enclosed.



10.
You will also be eligible for the Company’s Executive Health Program. A brief
summary is enclosed.



11.
You are eligible for financial and retirement counseling services through AYCO,
a division of Goldman-Sachs. This service includes investment strategy and tax
filing assistance. A portion of the cost for these services is imputed to your
annual income. A representative from AYCO will contact you after you begin
employment.



12.
You will be eligible for an enhanced Executive Long-Term Disability (“LTD”)
program that covers annual incentive compensation in addition to base salary and
provides a greater benefit than offered in the standard group program.



13.
You will be provided with a Change in Control Agreement (“CIC Agreement”), which
provides economic security in the form of cash payments to the participant and
enhanced coverage under certain benefit plans in the event of job loss caused by
the sale of all or a substantial part of the Company. Your severance payment
under a Change in Control (as defined in the CIC Agreement) would be equal to
2.5 times your base salary plus your AIM at target. The actual agreement will be
sent to you shortly after you begin employment.



14.
You will be eligible for the Company’s Relocation Program to Davidson, North
Carolina. A representative from Cartus will be in touch with you after we
receive your acceptance of this offer to explain the program and begin the
process. You will be provided with a guaranteed loss on sale

--------------------------------------------------------------------------------

Mr. Paul Camuti
 
June 21, 2011


of your current residence not to exceed $100,000 (based on the original purchase
price of your home in Raleigh plus documented capital improvements as defined by
Company policy). Any loss on sale payment made to you will be tax assisted. A
brief summary is enclosed.


15.
Based on your role in the Company, you are restricted from transactions
involving ordinary shares of Company stock (exercising options, moving in or out
of ordinary shares held in company plans, or buying or selling ordinary shares
on the open market) except during designated window periods. You will receive
communication from the Corporate Secretary when window periods are open along
with instructions on how to execute transactions.



16.
You will be eligible to participate in all applicable qualified and
non-qualified employee benefit programs offered to Company salaried employees in
accordance with the terms and conditions of those programs. The enclosed
information summarizes these benefits. Please note that your medical, dental and
life insurance coverage with the Company will commence on the first day of
employment.



17.
You will be eligible for paid vacation, which in your case is four (4) weeks.
Vacation days are earned and accrued on a monthly basis each calendar year. This
benefit is greater than the standard policy.



This offer is contingent upon your acceptance of the Non-Compete and Proprietary
Information agreements. To accept this offer, please sign the attached
“Conditions of Offer” form, the Non-Compete agreement, Proprietary Information
agreement and Investigative Authorization form and return in the enclosed UPS
envelope to the attention of Jeff Blair, Vice President of Total Rewards.


Paul, we all believe that you will make a significant contribution to the
Company and look forward to you joining our Executive Leadership Team. If you
should have any questions about the details of the various plans and benefits
above, please feel free to call Marcia Avedon at 704-655-5821, or Jeff Blair at
732-476-8029. For any other questions, please feel free to contact me at
704-655-5820.


Sincerely,
/s/ Michael W. Lamach
Michael W. Lamach
Chairman, President and Chief Executive Officer


cc: Marcia Avedon
Jeff Blair    









--------------------------------------------------------------------------------

Mr. Paul Camuti
 
June 21, 2011


Attachments:    
• Annual Incentive Matrix (AIM) Program Brochure
• Long-Term Incentive (LTI) Program Brochure
• Executive Automobile Program
• Executive Health Program
• 2011 Benefits Summary
• Investigative Authorization Form
• 2011 Holiday Schedule


• Proprietary Agreement
• Non-Compete Agreement
• Relocation Summary
• IR Executive Deferred Compensation Plan Deferral Form
• IR Executive Deferred Compensation Distribution Election Form





Conditions of Offer:


This offer is contingent upon the following:


1.
Verification of information signed and submitted in connection with the
Ingersoll Rand employment application and authorization for Release of Personal
Data Records Information.



2.
Passing the required drug and alcohol screening. All test results will be
handled in strict confidence. After submitting your acceptance of employment,
you will receive an email outlining the substance abuse screen requirements,
instructions and list of locations.



3.
Providing proof of identity and employment eligibility pursuant to the
Immigration Reform and Control Act of 1986 within three (3) working days after
the actual commencement of work. After submitting your acceptance of employment,
you will be provided with instructions for completing this requirement along
with a list of acceptable verification documents.



4.
Understanding and agreement that your employment is to be “at will”. This means
that you or the Company, for any reason or no reason, may terminate employment
and that nothing in this offer is intended to create a contract of employment
for any period of time.



5.
Understanding, agreeing, signing and returning the Non-Compete and Proprietary
Information agreements.



6.
Your acceptance and execution of this offer in the space provided below, and its
receipt by an Ingersoll Rand staffing representative no later than two weeks
following the date of the offer.





CANDIDATE ACCEPTANCE


I accept your offer of employment with Ingersoll Rand as Senior Vice President,
Innovation and Chief Technology Officer and agree to the conditions herein and
in the offer letter.




/s/ Paul Camuti
 
7/1/2011
Mr. Paul Camuti
 
Date




